DETAILED ACTION
This office action is in response to the application filed September 4, 2020. 
Claims 1-9 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 4, 2020 was filed after the mailing date of the application on the same date. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Specifically the independent claims include large unpunctuated or otherwise parsed passages which include conjunctions (e.g. multiple “and/or”, “and”) and nouns which leave on of ordinary skill in the art able to readily determine what is required by the claim. For example, the first limitation (of 5 limitation paragraphs) of claim 1 reads 
“data input unit configured to receive the input of first static feature data indicating static features related to a target object and/or an event of the transfer source task and first observation data obtained by observing an object and/or an event that affects the target object and/or the event of the transfer source task;”
As written, this limitation, and others like it, leave one of ordinary skill unable to determine what language modifies other language, and how the conjunctions should be read together. For example, what is required to be received by this limitation: input of first static feature data indicating static features related to a target object? Or “input of first static feature data indicating static features related to a target object and/or an event of the transfer source task” or even additionally/alternatively “first observation data obtained by observing an object and/or an event that affects the target object and/or the event of the transfer source task”? Without punctuation or other guidance there (e.g. commas, number etc.) the claim leaves one of ordinary skill unable to parse what input is required in this step. Moreover, multiple “and” and “and/or” conjunctions working together within the same phrase leave on of ordinary skill unable to determine which of the two or 3 or 4 possible items within the limitation are required as input. Similar unparsed or run-on language exists in the other limitations of claim 1. 
Further, claim 1 recites the term “the feature value” in the second limitation, for which there is no antecedent basis in the claim. 
Dependent claims 2-7 are rejected on the same basis as claim 1. 
Independent claims 8 and 9 include the same problems and are rejected under §112 on the same basis.  
Applicant is invited to contacted the Examiner to resolve this rejection under §112 in an interview should such resolution be agreeable to the Applicant. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,8 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Mori” (US PG Pub 2022/0179912). 

Regarding Claims 1-6, Mori teaches: 
1. A transferability determination apparatus that determines transferability of an analysis model of a transfer source task to a transfer destination task, comprising: a data input unit configured to receive the input of first static feature data indicating static features related to a target object and/or an event of the transfer source task and first observation data obtained by observing an object and/or an event that affects the target object and/or the event of the transfer source task; (See Source Device 20, Fig. 1, and Fig. 3, taking input observation data from sensor 50, as well as training data and learning models of storage 23, described in ¶¶41,49-54)
a static feature information modeling unit configured to generate a static feature model using the first static feature data as an objective variable and the feature value related to the first observation data as an explanatory variable; (See Source Device 20, Fig. 1, and Fig. 3 and process of calculating the source learning model(s) as in ¶69)
a transfer source data selecting unit configured to receive second static feature data indicating static features related to a target object and/or an event of the transfer destination task and select first static feature data to be used for processing among a plurality of pieces of first static feature data on the basis of a distance between the first static feature data and the second static feature data; (See Search Device Fig. 2, comparing models and statistics of source devices and target device as in ¶¶69-70)
a data extension unit configured to receive second observation data obtained by observing an object and/or an event that affects the target object and/or the event of the transfer destination task and calculate extended observation data appropriate for use in the analysis model on the basis of the second observation data, the selected first static feature data, and the static feature model; (See e.g. Target Device 30, Fig. 1, and Fig. 4 including units 311-314, carrying out processing of ¶¶92-102 describing processing of feature vectors of target device observation data including calculating statistics (S23 as describe in e.g. ¶81) from the target observation data and model for comparison to the source device statistic; See additionally/alternatively the target model analysis process of Fig. 18, ¶¶158-174 describing inputting target device observation data into candidate source models and transforming the data to apply the source models) 
and a transfer source model evaluation unit configured to calculate a generalization error of a prediction result obtained by inputting the extended observation data to the analysis model and evaluate transferability of the analysis model to the transfer destination task on the basis of the generalization error. (See Similarity Judgment methods of Fig. 13, ¶¶104-121 describing calculating the distance between the source model data and target model data to determine if the source model is transferrable based on a degree of similarity as described in e.g. ¶110 being over a threshold or amongst the highest similarities)

2. The transferability determination apparatus according to claim 1, wherein the transfer source model evaluation unit displays information on the transferability. (¶177 describes the search device displaying similarities to the user, such displays may include for example the graphs of e.g. Figs. 15 or 19 or “the search device 10 may display the image data obtained by creating two-dimensional images of the training data in step S13 and the image data obtained by creating two-dimensional images of the observation data in step S23.”) 
3. The transferability determination apparatus according to claim 1, wherein the static feature information modeling unit is configured to: perform a process of determining a feature value to be used among a plurality of types of feature values to generate a static feature model and calculating a generalization error of the static feature data for the generated static feature model a plurality of times while changing a combination of feature values to be used; (see similarity judgement process of ¶¶104-121 including repeating the process with different variable values in ¶113)
and determine a static feature model in which the generalization error of the static feature data is the smallest among a plurality of static feature models or is equal to or smaller than a prescribed threshold as the static feature model to be used. (See Similarity Judgment methods of Fig. 13, ¶¶104-121 describing calculating the distance between the source model data and target model data to determine if the source model is transferrable based on a degree of similarity as described in e.g. ¶110 being over a threshold or amongst the highest similarities)
4. The transferability determination apparatus according to claim 1, wherein the static feature information modeling unit is configured to calculate the generalization error of each of the static feature factors of the static feature data output by the generated static feature model and determine a static feature model in which only the static feature factor of which the generalization error is equal to or smaller than a prescribed threshold is used as an objective variable as the static feature model to be used. (See Similarity Judgment methods of Fig. 13, ¶¶104-121 describing calculating the distance between the source model data and target model data to determine if the source model is transferrable based on a degree of similarity as described in e.g. ¶110 being over a threshold or amongst the highest similarities).
5. The transferability determination apparatus according to claim 1, wherein the data extension unit is configured to calculate a solution of an explanatory variable of the static feature model by an iterative method so that a feature value based on the second observation data related to the transfer destination task is an initial value of the explanatory variable of the static feature model and a difference between the value of the selected first static feature data related to the transfer source task and an output value of the static feature model is reduced and output the solution of the explanatory variable as the extended observation data. (See e.g. Target Device 30, Fig. 1, and Fig. 4 including units 311-314, carrying out processing of ¶¶92-102 describing processing of feature vectors of target device observation data including calculating statistics (S23 as describe in e.g. ¶81) from the target observation data and model for comparison to the source device statistic; See additionally/alternatively the target model analysis process of Fig. 18, ¶¶158-174 describing inputting target device observation data into candidate source models and transforming the data to apply the source models)
6. The transferability determination apparatus according to claim 1, wherein the transfer source model evaluation unit is configured to display a graph representing a relationship between the objective variable and the explanatory variable of the static feature model and display the second observation data and the extended observation data so as to correspond to the graph. (¶177 describes the search device displaying similarities to the user, such displays may include for example the graphs of e.g. Figs. 15 or 19 or “the search device 10 may display the image data obtained by creating two-dimensional images of the training data in step S13 and the image data obtained by creating two-dimensional images of the observation data in step S23.”)

Claims 8 and 9 are rejected on the same basis as claim 1 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Mori” (US PG Pub 2022/0179912)  as applied above and further in view of “Roychowdhury” (US PG Pub 2020/0073850). 
Regarding Claim 7, Mori further teaches: 
7. The transferability determination apparatus according to claim 1, further comprising: a designation receiving unit configured to receive a designation of an analysis model of the transfer source task to be transferred to the transfer destination task, wherein the data input unit is configured to receive third observation data obtained by newly observing an object and/or an event that affects the target object and/or the event of the transfer destination task, the data expansion unit is configured to calculate extended observation data appropriate for use in the designated analysis model on the basis of the third observation data, (See e.g. the target model analysis process of Fig. 18, ¶¶158-174 describing inputting target device observation data into candidate source models and transforming the data to apply the source models)

Mori does not teach, but Roychowdhury does not teach: 
the transferability determination apparatus further comprising: a defect determination unit configured to perform defect determination in the transfer destination task by inputting the extended observation data to the designated analysis model. (¶16 “Inductive transfer learning: [Ts≠Tt], where the inputs are the same for both source and target domains but the tasks are different. In this scenario, for example, features conducive to detecting a lack-of-fusion (LoF) defect can be transferred to detecting other types of defects.”)  
In addition, it would have been obvious to one of ordinary skill in the art prior to the effective date of the application to combine the teachings of Mori and those of Roychowdhury as each is directed to transferring of machine-learning models and Roychowdhury recognized “transfer learning enables development of digital twins for similar systems based on similarities and distinctions between the existing digital twins.” (¶10). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior Art Cited in the attached PTO-892 form is considered relevant to applicant’s disclosed teaching regarding transfer of model as well as evaluating their transferability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/18/2022
MJB
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        20